t c summary opinion united_states tax_court hassan s niyitegyeka petitioner v commissioner of internal revenue respondent docket no 3916-07s filed date hassan s niyitegyeka pro_se william c bogardus for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for after petitioner’s concession the sole issue for decision is whether petitioner is entitled to deduct the unreimbursed employee business_expenses that he claimed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed during petitioner worked for five or six different employers and he reported total income of dollar_figure his principal employer was the new york life_insurance co new york life where he worked for or months from january through june or july new york life employed petitioner as a salesperson in training he did not receive a salary rather he earned his income entirely through commissions during petitioner earned dollar_figure from new york life petitioner lived in brooklyn and commuted via subway to an office in manhattan that new york life designated his sales territory included manhattan and the surrounding areas petitioner generated about percent of his business by calling on prospective clients he worked days nights and weekends petitioner traveled as far as the outlying parts of queens new jersey and connecticut to meet with clients and he often drove his own car stayed in hotels and paid for meals new york life did not reimburse petitioner for his expenses because the company’s policy was not to reimburse its sales trainees those unreimbursed expenses are the ones at issue petitioner hired a tax preparation firm to prepare his tax_return and he provided some receipts to the preparer however because petitioner did not maintain a log book did not have other receipts and did not have totals for the business_expenses he paid the preparer and petitioner estimated the amount of the expenses petitioner claimed a total of dollar_figure in unreimbursed employee business_expenses as a miscellaneous deduction on schedule a itemized_deductions the dollar_figure consisted of dollar_figure in automobile expenses using the standard mileage rate dollar_figure for travel_expenses on overnight trips and dollar_figure for other expenses such as meals near home respondent disallowed the entire amount of the deduction petitioner’s actual deduction was less because he properly reduced his miscellaneous itemized expenses by percent of his adjusted_gross_income as sec_67 requires however petitioner did not first reduce his meal and entertainment_expenses by percent as sec_274 requires petitioner stored his receipts in a binder in his car in date the car was stolen petitioner notified the police and or weeks later the police recovered the vehicle however the business receipts were gone consequently petitioner was not able to provide receipts to respondent or the court at trial petitioner provided for the first time a computer listing purportedly from new york life that detailed dates client names and amounts for his draw and commission activities the listing did not however provide client addresses locations or distances the listing was printed on plain white paper with no indication of the source petitioner did not have a representative from new york life corroborate the listing and he did not call his tax preparer clients or anyone else to testify on his behalf discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to a deduction 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see sec_1_6001-1 e income_tax regs thus taxpayers may deduct only the business_expenses that they can substantiate 90_tc_74 under sec_7491 a taxpayer may shift the burden to the commissioner regarding a factual issue if the taxpayer produces credible_evidence and meets the other requirements of the section under sec_7491 a taxpayer must substantiate items maintain records and cooperate fully with the secretary’s reasonable requests for documents information and similar corroboration 277_fedappx_122 2d cir affg tcmemo_2006_239 neither party raised sec_7491 as an issue because petitioner did not substantiate his expenses we find that the burden_of_proof remains with him a taxpayer may deduct ordinary and necessary expenses that he or she pays in connection with the operation of a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 excludes deductions for personal living or family_expenses a trade_or_business includes the trade_or_business of being an employee 91_tc_352 however a full-time life_insurance salesperson might qualify as a statutory_employee under sec_3121 so that the employee may deduct business_expenses on schedule c profit or loss from business above_the_line on form_1040 u s individual_income_tax_return instead of claiming the expenses below_the_line on schedule a itemized_deductions as miscellaneous_itemized_deductions which sec_67 reduces by percent of adjusted_gross_income revrul_90_93 1990_2_cb_33 petitioner has neither argued nor established that he is a statutory_employee as opposed to being a common_law_employee to qualify for a deduction the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 likewise a taxpayer may not deduct unreimbursed employee_expenses if the employer maintains a reimbursement plan and the employee fails to seek reimbursement for work-related expenses see orvis v commissioner supra pincite 85_tc_798 the record indicates that new york life had a policy to not reimburse its sales trainees and that petitioner did not receive reimbursement if a taxpayer establishes that he or she paid a deductible expense but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however we can estimate only when the taxpayer presents sufficient evidence 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir sec_274 overrides the cohan_rule for certain business_expenses sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals entertainment and listed_property such as a passenger_automobile thus all three of the unreimbursed business_expenses that petitioner deducted are subject_to sec_274 substantiation requirements sec_274 requires taxpayers to provide adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayers’ statements even if such an expense would otherwise be deductible sec_274 may still disallow a deduction if the taxpayer does not have sufficient substantiation see sec_1_274-5t temporary income_tax regs supra keeping in mind these well-established principles we must now determine for each of the three unreimbursed expenses whether petitioner satisfied his burden of proving that he may deduct the expense regarding the automobile deduction of dollar_figure petitioner used the standard mileage rate but he did not maintain a log we recognize that a contemporaneous log is not a requirement however the alternate evidence must nonetheless reach a similar level of credibility as a contemporaneous log see sec_1 5t c temporary income_tax regs fed reg date the only evidence in the record is the computer listing that petitioner entered at trial however the listing did not indicate distance address or which clients required mileage as a result petitioner did not substantiate his business mileage and consequently he is not entitled to an automobile deduction for similarly regarding petitioner’s travel and meal expenses he may deduct those expenses only if he met the stringent substantiation requirements of sec_274 see 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date further even when a taxpayer has lost records through circumstances beyond his control such as the auto theft here the taxpayer must substantiate the deductions through other evidence such as a credible reconstruction of the records boyd v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date the only documentary_evidence in the record for the travel and meals is the computer listing of draws and commissions that did not indicate locations or which clients required an overnight trip or a meal thus petitioner failed to provide corroborating evidence sufficient to satisfy sec_274 and therefore he may not deduct his travel or meal expenses in summary we have taken into consideration petitioner’s testimony and the other evidence the record lacks a journal receipts or other documentary_evidence to provide a rational basis on which we may determine even a partial deduction thus we have no foundation on which to provide an estimate even if sec_274 allowed such an estimate in conclusion we sustain respondent’s determination in full petitioner may not deduct the unreimbursed employee business_expenses for decision will be entered for respondent
